DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 8/2/2019.
	Claims 1-20 were presented for examination.
	Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 9, and 18, the closest art Hammons et al. US 20170364274 considered fail to disclose, teach or suggest the  receiving, by a computing system, a stream of interaction data that is based on user interactions with one or more computing systems, wherein the stream of interaction data includes information for multiple interaction characteristics, wherein the multiple interaction characteristics include an interaction category; generating, by the computing system, cumulative metric values for one or more interaction categories in response to receiving additional interaction information in the stream of interaction data, wherein the generating includes: storing the additional interaction information in a non-relational database, including sharding the information based on multiple characteristics including interaction category determining respective metric values for shards modified by the storing; storing the respective metric values and shard information for each of the modified shards in a relational database; querying the relational database using one or more interaction categories .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 28, 2021